Hall, J.
The plaintiffs were not original • contractors. Section 3190, Revised Statutes, provides that, *653“every person, except the original contractor, who may wish to avail himself of the provisions of this article, shall give ten days’ notice before the filing of the lien, as herein required, to the owner, owners or agent, or either of them, that he holds a claim against such building or improvement, setting forth the amount and from whom the same is due.”
In the case of Towner v. Remick (19 Mo. App. 205), Bunker & McEwen were, as they are in this case, the owners of the property, being tenants in common. The notice had, in that case, been given to McEwen alone. We held that the notice required by the above statute must, in such case, be given to each of the owners, and that the giving of the notice to one of the owners is not sufficient. If the two owners had one agent'a notice given to the agent would be sufficient. Or, if one of the two owners only has an agent, a notice given to the other owner and also to the agent would be sufficient. And there is, of course, no reason why one of the owners may not act as the agent of his co-owner.
The question in this case is, was McEwen the agent of his co-tenant, Bunker? The agreed statement of facts is to be treated ás a special verdict. Did the facts contained in said statement constitute McEwen Bunker’s agent for receiving the notice? We think not. “An agent for one purpose is not an agent for every other purpose.” Anderson v. Volmer, 83 Mo. 406. Unless the notice referred to business which came within the scope of McEwen’s authority as agent, the notice was not properly given to him for Bunker. Id. The authority of McEwen was, according to the agreed statement of facts, confined to renting the offices and rooms in the building according to a schedule of prices made by Bunker, in the absence of Bunker from Kansas City. The notice had no reference to such business as was within the scope of such authority.
For this reason we think that the finding of the circuit court was proper. Hence, it is unnecessary for *654-us to consider the objection made by tke plaintiffs, on account of tke refusal by tke court to give tke declaration of law asked for by tkem. Had tke court given tkat -declaration of law, it, nevertheless, should have found for •the defendants, under our view e f +Ms case.
Judgment affirmed.
All concur.